Exhibit 10.3


MORNINGSTAR, INC.
2011 STOCK INCENTIVE PLAN
MARKET STOCK UNIT WITH REVENUE KICKER AWARD AGREEMENT


THIS MARKET STOCK UNIT AWARD AGREEMENT, which includes the Online Grant
Acceptance form (the “Grant Notice”) provided to the Participant named therein
and any special terms and conditions for the Participant’s country set forth in
the Addendum attached hereto (together, the “Award Agreement”), is made under
the Morningstar, Inc. 2011 Stock Incentive Plan (the “Plan”) as of the Grant
Date specified in the Grant Notice. Any term capitalized but not defined in this
Award Agreement will have the meaning set forth in the Plan. For purposes of
this Award Agreement, “Employer” means the entity (the Company or Affiliate)
that employs the Participant.
BETWEEN:
(1)
MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

(2)
The Participant identified in the Grant Notice.

1    GRANT OF MARKET STOCK UNITS
1.1
In accordance with the terms of the Plan and subject to the terms and conditions
of this Award Agreement, the Company hereby grants to the Participant a Market
Stock Unit Award with respect to the target number of Market Stock Units
(“MSUs”) set forth in the Grant Notice (the “Target MSUs”). The number of MSUs
that are earned shall be equal to a percentage of the Target MSUs, which shall
be determined in accordance with the performance conditions specified in Section
2 (the “Performance Conditions”). The MSUs shall constitute performance-based
Restricted Stock Units granted pursuant to Section 3.3 of the Plan.

1.2
Each MSU is a notional amount that represents one unvested share of common
stock, no par value, of the Company (a “Share”). Each MSU constitutes the right,
subject to the terms and conditions of the Plan and this Award Agreement, to
distribution of a Share if and to the extent the Performance Conditions are
satisfied and the MSUs become vested.

Notwithstanding the foregoing, if the Participant is resident or employed
outside of the United States, the Company, in its sole discretion, may settle
the MSUs in the form of a cash





--------------------------------------------------------------------------------





payment to the extent settlement in Shares: (i) is prohibited under local law;
(ii) would require the Participant, the Company and/or its Affiliates to obtain
the approval of any governmental and/or regulatory body in the Participant’s
country; (iii) would result in adverse tax consequences for the Participant, the
Company or any Affiliate; or (iv) is administratively burdensome. Alternatively,
the Company, in its sole discretion, may settle the MSUs in the form of Shares
but require the Participant to sell such Shares immediately or within a
specified period following the Participant’s termination of Service (in which
case, this Award Agreement shall give the Company the authority to issue sales
instructions on the Participant’s behalf).
1.3
This Award Agreement is subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Participant hereby agrees to be bound
by the terms of this Award Agreement and the Plan.

1.4
Further details of the MSUs granted to the Participant under the terms of this
Award Agreement are set forth in the Grant Notice.

2
PERFORMANCE CONDITIONS

2.1
Subject to the terms of the Award Agreement and the Plan, the number of MSUs
that are earned shall be based on the Company’s Cumulative Total Shareholder
Return for the Performance Period set forth in the Grant Notice (the “Company
Cumulative TSR”) and the achievement of the Target 2021 Revenue as specified in
Schedule A to the Award Agreement for the Product Area indicated in the Grant
Notice (“Revenue Kicker”), subject to Section 2.7. The number of MSUs that are
eligible to vest at the end of the Performance Period shall be equal to the
product of (A), multiplied by (B), and multiplied by (C), where:

(A) = Number of Target MSUs.
(B) = Company Cumulative TSR Payout, as calculated in the table below and in
accordance with this Award Agreement:


2



--------------------------------------------------------------------------------





Company TSR Attainment Performance
 
 
Company Cumulative TSR
Company Cumulative TSR Payout (B)
Threshold TSR
[ ]
[ ]
Target TSR
[ ]
[ ]
Maximum TSR
[ ]
[ ]

(C) = Re(C) = Revenue Kicker, as calculated in the table below and in accordance
with this Award Agreement:
Revenue Kicker (C)
2021 Revenue
Revenue Kicker
Up to meeting Target 2021 Revenue
[ ]
Maximum 2021 Revenue
[ ]



2.2
If the Company TSR exceeds the Threshold TSR and is less than the Target TSR,
the percentage of the Target MSUs earned shall be [ ]%, reduced by [ ]% for each
[ ]% decrease in Company TSR below [ ]%. For example, if the Company TSR is [
]%, then [ ]% of Target MSUs would be earned. If the Company TSR exceeds the
Target TSR and is less than the Maximum TSR, the percentage of the Target MSUs
earned shall be [ ]%, increased by [ ]% for each [ ]% increase in Company TSR
above [ ]%. For example, if the Company TSR is [ ]%, then [ ]% of the Target
MSUs shall be earned. The number of MSUs that are earned shall be rounded down
to the nearest whole Share.

2.3
No MSUs shall be earned pursuant to this Award Agreement if the Company TSR is
less than [ ], and the maximum number of MSUs earned pursuant to this Award
Agreement shall be [ ]% of the Target MSUs.

2.4
For purposes of this Award Agreement, the Company TSR for the Performance Period
shall be measured by dividing (A) the sum of (i) the increase or decrease in the
Stock Price, as defined below, from the beginning of the Performance Period to
the end of the Performance Period, and (ii) the cumulative value of dividends
paid during the Performance Period, assuming such dividends are reinvested in
Shares, by (B) the Stock Price determined at the beginning of the Performance
Period.



3



--------------------------------------------------------------------------------





2.5
For purposes of computing Company TSR, the “Stock Price” at the beginning of the
Performance Period shall be the average closing price of a Share over the 30
consecutive calendar days immediately prior to the first day of the Performance
Period, and the “Stock Price” at the end of the Performance Period shall be the
average closing price of a Share over the 30 consecutive calendar days ending on
and including the last day of the Performance Period, adjusted for changes in
capitalization in accordance with Section 5.7 of the Plan.

2.6
The actual 2021 Revenue will be interpolated between the Target 2021 Revenue and
the Maximum 2021 Revenue to determine the corresponding Revenue Kicker. For
example, if the actual 2021 Revenue is [ ]% of the Target 2021 Revenue, then the
Revenue Kicker shall be [ ]%.

2.7
If a Participant’s responsibilities shift away from the Product Area (as
indicated in the Grant Notice) to which the Revenue Kicker is aligned (as set
forth in Schedule A, as determined by the Company), the Revenue Kicker will be
determined based on the Product Area’s performance over the full performance
period, as determined by the Committee, and then will be prorated based on the
number of full months in the Performance Period that the Participant was aligned
to such Product Area and divided by 36 (i.e. the total number of months in the
entire Performance Period). Further, if the Participant’s new responsibilities
are aligned to a different Product Area, the Revenue Kicker will be will be
determined based on the Product Area’s performance over the full performance
period, as determined by the Committee, and then will be pro-rated based on the
number of full months in the Performance Period that the Participant is aligned
to the new Product Area and divided by 36 (i.e. the total number of months in
the entire Performance Period). If there are multiple prorated Revenue Kickers,
the sum of the prorated Revenue Kickers will be used for the Participant’s final
Revenue Kicker.

2.8
To consider acquisitions and divestitures, the Committee will have the
discretion to adjust the Target 2021 Revenue, the Maximum 2021 Revenue, and the
actual 2021 Revenue, as it deems appropriate.

2.9
The Committee will have the discretion to adjust the Target 2021 Revenue, the
Maximum 2021 Revenue, and the actual 2021 Revenue for unusual, one-time, or
unplanned and extraordinary events that have an impact on financial results, as
it deems appropriate.

2.10
The Committee may, in its sole discretion, reduce, but not increase, the
percentage of MSUs that are earned at any level of performance.



4



--------------------------------------------------------------------------------





2.11
Subject to, and except as otherwise provided by, the Award Agreement, including
Section 4.2 and Section 4.3 thereof, the MSUs that are earned pursuant to the
attainment of the Performance Conditions set forth in Section 2 shall vest only
if the Participant has remained in continuous Service until the last day of the
Performance Period.

3
RIGHTS AS A SHAREHOLDER

3.1
Unless and until an MSU has been earned and vested and the Share underlying it
has been distributed to the Participant, the Participant will not be entitled to
vote that Share or have any right to dividends, dividend equivalents or other
distributions with respect to that Share; provided that the number and class of
securities subject to this Award Agreement shall be subject to adjustment in
accordance with Section 5.7 of the Plan.

4
TERMINATION OF SERVICE AND OTHER CHANGES IN SERVICE STATUS

4.1
If the Participant’s Service (as defined in Section 4.7) terminates for any
reason other than Disability (as defined in Section 4.6), death or a termination
by the Company without Cause (as defined in Section 4.5), the Participant will
forfeit the right to receive Shares underlying any MSUs that have not been
earned and vested at that time.

4.2
If the Participant’s Service terminates on account of the Disability or death of
the Participant, the Performance Conditions shall be deemed to have been
satisfied at the target levels set forth in Section 2, and the Participant shall
become vested in a prorated number of MSUs, based on the number of whole months
in the Performance Period prior to the termination of the Participant’s Service.
The Shares underlying such vested MSUs shall be distributed to the Participant
or the Participant’s beneficiary under the Plan as soon as practicable, but in
no event later than 2½ months after the last day of the calendar year in which
the Participant’s Service terminates in accordance with this Section 4.2.

4.3
If the Participant’s Service is terminated by the Company without Cause, the
Participant at the end of the Performance Period shall be entitled to receive
the number of MSUs that would have been earned had the Participant’s employment
continued through the last day of the Performance Period, based on the actual
attainment of the Performance Conditions for the entire Performance Period, but
prorated to reflect the number of whole months in the Performance Period prior
to the termination of the Participant’s Service. The Shares underlying such
vested MSUs shall be distributed to the Participant in accordance with Section
5.1 of this Award Agreement.



5



--------------------------------------------------------------------------------





4.4
For purposes of this Award Agreement, "Affiliate” means an entity that is
(directly or indirectly) controlled by, or controls, the Company.

4.5
For purposes of this Award Agreement, “Cause” shall mean the Participant’s: (i)
willful neglect of or continued failure to substantially perform his or her
duties with or obligations for the Company or an Affiliate in any material
respect (other than any such failure resulting from his or her incapacity due to
physical or mental illness); (ii) commission of a willful or grossly negligent
act or the willful or grossly negligent omission to act that causes or is
reasonably likely to cause material harm to the Company or an Affiliate; or
(iii) commission or conviction of, or plea of nolo contendere to, any felony or
any crime significantly injurious to the Company or an Affiliate. An act or
omission is "willful" for this purpose if it was knowingly done, or knowingly
omitted, by the Participant in bad faith and without reasonable belief that the
act or omission was in the best interest of the Company or an Affiliate.
Determination of Cause shall be made by the Committee in its sole discretion.

4.6
Notwithstanding anything in the Plan to the contrary, for purposes of this Award
Agreement, “Disability” shall mean the condition of being “disabled” as provided
in Code Section 409A(a)(2)(C).

4.7
For purposes of this Award Agreement “Service” means the provision of services
to the Company or its Affiliates in the capacity of an employee or a member of
the Board but not as a consultant to the Company or an Affiliate. For purposes
of this Award Agreement, the transfer of an employee from the Company to an
Affiliate, from an Affiliate to the Company or from an Affiliate to another
Affiliate shall not be a termination of Service. However, if the Affiliate for
which an employee is providing services ceases to be an Affiliate of the Company
due to a sale, transfer or other reason, and the employee ceases to perform
services for the Company or any Affiliate, the employee shall incur a
termination of Service.

For purposes of this Award Agreement, the Participant’s Service will be
considered terminated as of the date the Participant is no longer actively
providing services to the Company or any Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Company, the Participant’s right to vest in MSUs under the Plan, if any, will
terminate as of such date and will not be extended by any notice period
(e.g., the Participant’s period of Service would not include any contractual
notice period or any period of “garden leave”


6



--------------------------------------------------------------------------------





or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment or service
agreement, if any). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of his or her MSU award (including whether the Participant may still be
considered to be providing services while on a leave of absence).
5
TIMING AND FORM OF PAYMENT

5.1
Once an MSU is earned and vested and the Committee has certified in writing the
achievement of the Performance Conditions, the Participant will be entitled to
receive a Share in its place. Delivery of the Share will be made as soon as
administratively feasible after its associated MSU vests, but no later than 2½
months from the end of the calendar year in which such vesting occurs. Shares
delivered under this Award Agreement shall be subject to the Company’s share
retention policy, as in effect from time to time.

6
RESPONSIBILITY FOR TAXES AND TAX WITHHOLDING OBLIGATIONS

6.1
The Participant acknowledges that, regardless of any action taken by the Company
or the Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. Further, notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items which the
Company determines must be withheld with respect to the MSUs. The Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the MSUs, including, but not limited to, the
grant, vesting or settlement of the MSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the MSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. In addition, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



7



--------------------------------------------------------------------------------





6.2
The Participant shall, upon occurrence of any tax withholding event, pay to the
Company or the Employer or make arrangements satisfactory to the Company for
payment of any Tax-Related Items required by law to be withheld on account of
such taxable event. Without limiting the Company’s power or rights pursuant to
Section 5.5 of the Plan, amounts required by law or regulation to be withheld by
the Company with respect to any taxable event arising under this Award Agreement
will be satisfied by having Shares withheld in accordance with Section 5.5 of
the Plan. In addition, the Participant may elect to deliver to the Company the
necessary funds to satisfy the withholding obligation, in which case there will
be no reduction in the Shares otherwise distributable to the Participant.

6.3
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including maximum applicable rates, in which case
the Participant may receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested MSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.

7
NOTICES

7.1
Any notice or other communication required or permitted under this Award
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit or, if sent by overnight courier,
on the regular business day following the date sent. Notice to the Company
should be sent to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, USA, Attention: General Counsel. Notice to the Participant
should be sent to the address of the Participant contained in the Company’s
records. Either party may change the person and/or address to whom the other
party must give notice by giving such other party written notice of such change,
in accordance with the procedures described above.

8
NATURE OF GRANT

In accepting the MSU award grant, the Participant acknowledges, understands and
agrees that:


8



--------------------------------------------------------------------------------





a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of MSUs is extraordinary, voluntary and occasional and does not create
any contractual or other right to receive future grants of MSUs, or benefits in
lieu of MSUs, even if MSUs have been granted in the past;

c.
all decisions with respect to future MSU or other award grants, if any, will be
at the sole discretion of the Committee;

d.
the Participant is voluntarily participating in the Plan;

e.
the Participant’s participation in the Plan shall not create a right to further
Service with the Employer and shall not interfere with the ability of the
Employer to terminate Participant’s Service at any time with or without Cause;

f.
an MSU grant will not be interpreted to form an employment or service contract
or relationship with the Company or an Affiliate;

g.
the grant of MSUs, the Shares subject to the MSUs, and the income and value of
the same, are not intended to replace any pension rights or compensation;

h.
the grant of MSUs, the Shares subject to the MSUs, and the income and value of
the same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Affiliate;

i.
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

j.
unless otherwise provided in the Plan or by the Company in its discretion, the
MSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the MSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Shares;



9



--------------------------------------------------------------------------------





k.
unless otherwise agreed with the Company, the MSUs and the Shares subject to the
MSUs, and the income and value of the same, are not granted as consideration
for, or in connection with, the Service the Participant may provide as a
director of an Affiliate;

l.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the MSUs resulting from the termination of the Participant’s Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or service agreement, if any), and in
consideration of the grant of MSUs, the Participant agrees not to institute any
claim against the Company or any Affiliate; and

m.
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the MSUs or of any amounts
due to the Participant pursuant to the vesting of MSUs or the sale of Shares.

9
DATA PRIVACY

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in any MSU award grant materials by and among, as applicable,
the Employer, the Company, and any other Affiliate for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all MSU awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to the Company’s
designated broker and/or stock plan service provider that is assisting the
Company (presently or in the future) with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States


10



--------------------------------------------------------------------------------





or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.
The Participant authorizes the Company, the Employer and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment or
Service status with the Employer will not be affected. The only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
MSUs or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
10
ELECTRONIC DELIVERY AND ACCEPTANCE

10.1
The Company may, in its sole discretion, decide to deliver any documents related
to MSUs awarded under the Plan or future MSUs that may be awarded under the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

11
SEVERABILITY



11



--------------------------------------------------------------------------------





11.1
The provisions of the Award Agreement (including the Country-Specific Terms and
Conditions attached hereto as an Addendum), are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

12
NO ADVICE REGARDING GRANT

12.1
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant should consult with his or her own personal tax, legal and financial
advisors regarding the Participant’s participation in the Plan before taking any
action related to the Plan.

13
IMPOSITION OF OTHER REQUIREMENTS

13.1
The Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on MSUs and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

14
LANGUAGE

14.1
If the Participant received any document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

15
INSIDER TRADING/MARKET ABUSE LAWS

15.1
By participating in the Plan, the Participant agrees to comply with any Company
insider trading policy. The Participant further acknowledges that, depending on
the Participant’s or his or her broker’s country of residence or where the
Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect the Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., MSUs) or rights linked to the value of Shares, during such times
the Participant is considered to have “inside information” regarding the Company
as defined by the laws or regulations in the Participant’s country. Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Participant places before he or she possessed inside information.
Furthermore, the Participant could be prohibited from (i)



12



--------------------------------------------------------------------------------





disclosing the inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. The Participant understands that third parties may include
fellow employees. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with applicable restrictions and,
therefore, the Participant should consult with his or her personal legal advisor
on this matter.
16
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS

16.1
The Participant acknowledges that the Participant’s country may have certain
foreign asset and/or foreign account reporting requirements and exchange
controls which may affect the Participant’s ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares or sales proceeds from the sale of
Shares acquired under the Plan) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of the Participant’s participation in the Plan
to the Participant’s country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.

17
ADDENDUM

17.1
Notwithstanding any provisions in the Award Agreement, MSUs shall also be
subject to the Country-Specific Terms and Conditions for the Participant’s
country, if any, set forth in the Addendum attached hereto. Moreover, if the
Participant relocates to one of the countries included in the Addendum, the
special terms and conditions for such country will apply to the Participant, to
the extent that the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.

18
CONSTRUCTION

18.1
The MSUs granted hereunder are subject to any rules and regulations promulgated
by the Committee pursuant to the Plan, now or hereafter in effect.



13



--------------------------------------------------------------------------------





18.2
The Company and the Participant may amend this Award Agreement only by a written
instrument signed by both parties, provided, that the Company may amend this
Award Agreement without further action by the Participant if (i) such amendment
is deemed by the Company to be advisable or necessary to comply with applicable
law, rule, or, regulation, including Section 409A of the Code, or (ii) if such
amendment is not to the detriment of the Participant.

18.3
The Participant shall agree to the terms of this Award Agreement by accepting
the Grant Notice at the time and in the manner specified by the Company.

18.4
The Plan, the MSUs and this Award Agreement, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Illinois and construed in accordance therewith without giving effect to
principles of conflicts of laws.



14



--------------------------------------------------------------------------------







SCHEDULE A - 2021 REVENUE & REVENUE KICKER


 
100% Revenue Kicker
For 2019 MSUs
200% Revenue Kicker
For 2019 MSUs
Product Area
2018 Revenue1
Target CAGR
Target 2021 Revenue1
CAGR
(2x Target CAGR)
Maximum 2021 Revenue1
Morningstar
 
 
 
 
 
Cloud
 
 
 
 
 
Data, Research & Indexes
 
 
 
 
 
Indexes Only
 
 
 
 
 
Individual Investor
 
 
 
 
 
Workplace
 
 
 
 
 
Investment Management
 
 
 
 
 
Credit Rating
 
 
 
 
 
PitchBook
 
 
 
 
 

1 All revenue numbers assume a constant currency (FX rates used for the 2019
budget)




15



--------------------------------------------------------------------------------









ADDENDUM
COUNTRY-SPECIFIC TERMS AND CONDITIONS


Certain capitalized terms used but not defined in this Addendum have the
meanings set forth in the Plan and/or in the Award Agreement.
Terms and Conditions
This document includes additional terms and conditions that govern MSUs granted
under the Plan if the Participant works and/or resides in one of the countries
listed below. If the Participant is a citizen or resident of a country other
than the one in which the Participant currently is residing and/or working,
transfers employment and/or residency after the Grant Date or is considered a
resident of another country for local law purposes, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to the Participant.
Notifications
This document also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2019. Such laws are often complex and change frequently.
As a result, the Participant should not rely on the information noted in this
document as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the information may be out of
date by the time the Participant vests in MSUs or sells Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant currently is residing and/or working, transfers employment
and/or residency after the Grant Date


16



--------------------------------------------------------------------------------





or is considered a resident of another country for local law purposes, the
notifications contained herein may not apply to the Participant.
EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) COUNTRIES
Data Privacy: If the Participant resides and/or works in a country within the
EU/EEA, Section 9 of the Award Agreement shall be replaced with the following:
The Participant is hereby notified of the collection, use and transfer outside
of the European Economic Area, as described in this Award Agreement, in
electronic or other form, of the Participant’s Personal Data (defined below) by
and among, as applicable, the Company and certain of its Affiliates for the
exclusive and legitimate purpose of implementing, administering and managing the
Participant’s participation in the Plan.
The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Participant’s favor (“Personal Data”), for the
purpose of implementing, administering and managing the Plan.
The Participant understands that providing the Company with his or her Personal
Data is necessary for the performance of this Award Agreement and that the
Participant’s refusal to provide the Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect the
Participant’s ability to participate in the Plan. The Participant’s Personal
Data shall be accessible within the Company only by the persons specifically
charged with Personal Data processing operations and by the persons who need to
access the Personal Data because of their duties and position in relation to the
performance of this Award Agreement.
The Company will use the Participant’s Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax and securities laws. When the Company no longer needs the
Participant’s Personal Data, it will remove it from its systems. If the Company
keeps Personal Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.
The Participant understands that the Company will transfer Personal Data to
Charles Schwab & Co., Inc. (the “Broker”), and/or such other third parties as
may be selected by the Company, which


17



--------------------------------------------------------------------------------





is assisting the Company with the implementation, administration and management
of the Plan. The Company may select a different service provider or additional
service providers and share Personal Data with such other provider(s) serving in
a similar manner. The Participant may be asked to agree on separate terms and
data processing practices with the service provider, with such agreement being a
condition of the Participant’s ability to participate in the Plan.
The Broker is based in the United States. The Participant’s country or
jurisdiction may have different data privacy laws and protections than the
United States. If the Participant is outside of the United States, the
Participant should note that the Participant’s country has enacted data privacy
laws that are different from the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction. The Company does not participate in the EU-U.S. Privacy
Shield program with respect to employee data. By participating in the Plan, the
Participant agrees to the transfer of the Participant’s Personal Data to the
Broker for the exclusive purpose of administering the Participant’s
participation in the Plan. The Company's legal basis, where required, for the
transfer of Personal Data to the Broker is that such transfer is necessary for
the performance of this Award Agreement.
The Participant has a number of rights under data privacy laws in the
Participant’s country. Depending on where the Participant is based, the
Participant’s rights may include the right to (i) request access or copies of
Personal Data the Company processes, (ii) rectification of incorrect Personal
Data, (iii) deletion of Personal Data, (iv) restrictions on processing, (v)
portability of Personal Data, (vi) lodge complaints with competent authorities
in the Participant’s country, and/or (vii) a list with the names and addresses
of any potential recipients of the Participant’s Personal Data. To receive
clarification regarding the Participant’s rights or to exercise the
Participant's rights, the Participant should contact the local human resources
representative or the Data Protection Officer at:
privacyenquires@morningstar.com.


18



--------------------------------------------------------------------------------





Finally, the Participant may choose to opt out of allowing the Company to share
the Participant’s Personal Data with Broker and others as described above,
although execution of such choice may mean the Company cannot grant awards under
the Plan to the Participant. For questions regarding opting-out of the Plan, the
Participant should contact his or her local human resources representative or
the Data Protection Officer at: privacyenquires@morningstar.com.
AUSTRALIA
Terms and Conditions
Australian Offer Document. The Participant understands that the offering of the
Plan in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the Plan documentation
provided to the Participant.
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers. The
Australian bank assisting with the transaction will file the report for the
Participant. If there is no Australian bank involved in the transfer, the
Participant will be required to file the report on his/her own.
CANADA
Terms and Conditions
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the MSUs will be settled in Shares only,
not cash.
Termination of Service. This provision replaces the second paragraph of Section
4.7 of the Award Agreement:
For purposes of the MSUs, the Participant’s Service is considered terminated as
of the earlier of (a) the date the Participant’s Service with the Company or any
Affiliate is terminated; (b) the date on which the Participant ceases to provide
active Service to the Company or any Affiliate; or (c) the date on which the
Participant receives a notice of termination of Service from the Employer (in
all


19



--------------------------------------------------------------------------------





cases regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or rendering services or the terms of the
Participant’s employment or service contract, if any). The Participant’s rights
to participate in the Plan will not be extended by any notice period (e.g.,
Service would not include any contractual notice or any period of “garden leave”
or period of pay in lieu of such notice required under any employment law in the
country where the Participant resides (including, but not limited to, statutory
law, regulatory law and/or common law)). The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
Services for purposes of the MSUs (including whether the Participant may still
be considered to be providing Services while on a leave of absence).
The following provisions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressément souhaité la rédaction en anglais du
Contrat d’Attribution, ainsi que tous les documents exécutés, avis donnés et
procédures judiciaires intentées, en vertu du, ou liés directement ou
indirectement, au présent Contrat d’Attribution.
Data Privacy. The following provision supplements Section 9 of the Award
Agreement:
The Participant authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration of the Plan.
The Participant further authorizes the Company, any Affiliate of the Company,
the Employer, any broker, or any stock plan service provider as may be selected
by the Company from time to time to assist with the Plan, to disclose and
discuss the Plan with their advisors. The Participant also authorizes the
Company and the Employer to record such information and to keep such information
in the Participant’s employee file.
Notifications
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker, if any, provided the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., Nasdaq Stock Market).


20



--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. The Participant is required to
report his or her foreign property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds CAD 100,000 at any
time during the year. Foreign property includes Shares acquired under the Plan,
and their cost generally is the adjusted cost base (“ACB”) of the Shares. The
ACB would normally equal the Fair Market Value of the Shares at vesting, but if
the Participant owns other Shares, this ACB may have to be averaged with the ACB
of the other Shares. If due, the Form must be filed by April 30 of the following
year. The Participant should speak with a personal tax advisor to determine the
scope of foreign property that must be considered for purposes of this
requirement.
CHINA
The following provisions apply only if the Participant is subject to exchange
control restrictions or regulations in China, as determined by the Company in
its sole discretion.
Terms and Conditions
Settlement of MSUs and Sale of Shares. To facilitate compliance with exchange
control regulations in China, the MSUs may be settled in the form of a cash
payment. Alternatively, the MSUs may be settled in Shares, in which case, the
Participant agrees that the Company is authorized to sell the Shares immediately
upon settlement or after termination of Participant’s Service, as described
below, and the Participant expressly authorizes the Company’s designated broker
to complete the sale of such Shares (on the Participant’s behalf pursuant to
this authorization without further consent). The Participant agrees to sign any
agreements, forms and/or consents that may be reasonably requested by the
Company (or the designated broker) to effectuate the sale of the Shares and
shall otherwise cooperate with the Company with respect to such matters,
provided that Participant shall not be permitted to exercise any influence over
how, when or whether the sales occur. The Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to the Participant in accordance with applicable exchange control
laws and regulations including, but not limited to, the restrictions set forth
below under “Exchange Control Requirements.”
Treatment of MSUs Upon Termination of Service. Due to exchange control
regulations in China, the Participant understands and agrees that the Company
may require the sale of Shares held by the Participant within six (6) months
following the Participant’s termination of Service, or within such


21



--------------------------------------------------------------------------------





other period as determined by the Company or required by the China State
Administration of Foreign Exchange (“SAFE”) (the “Mandatory Sale Date”). This
includes any portion of Shares that vest upon the Participant’s termination of
Service. The Participant understands that should the Company impose this
requirement, any Shares held by the Participant under the Plan that have not
been sold by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on the Participant’s behalf
pursuant to this authorization without further consent).
Exchange Control Requirements. The Participant understands and agrees that, to
facilitate compliance with exchange control requirements, the Participant is
required to immediately repatriate to China the cash proceeds from the sale of
the Shares and any dividends paid on such Shares. The Participant further
understands that such repatriation of the cash proceeds will be effectuated
through a special exchange control account established by the Company or its
Affiliates, and the Participant hereby consents and agrees that the proceeds may
be transferred to such special account prior to being delivered to the
Participant. The Company may deliver the proceeds to the Participant in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
in U.S. dollars, the Participant understands that he or she will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to the Participant and due to fluctuations in
the Share trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that the Participant receives may be more or less than
the market value of the Shares on the sale/payment date (which is the amount
relevant to determining the Participant’s tax liability). The Participant agrees
to bear the risk of any currency fluctuation between the sale/payment date and
the date of conversion of the proceeds into local currency.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions. Under these rules, the
Participant may be subject to reporting obligations for the MSUs and any cash
proceeds acquired under the Plan and Plan-related transactions. It is the
Participant’s responsibility to comply


22



--------------------------------------------------------------------------------





with this reporting obligation and the Participant should consult his or her
personal advisor in this regard.
DENMARK
Terms and Conditions
Danish Stock Option Act. Notwithstanding any provisions in the Award Agreement
to the contrary, the treatment of the MSUs upon the Participant’s termination of
Service shall be governed by the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”)
as in effect at the time of the Participant’s termination of Service (as
determined by the Company, in its discretion, in consultation with legal
counsel). By accepting the MSUs, the Participant acknowledges having received an
“Employer Statement” in Danish which is being provided to comply with the Danish
Stock Option Act.
Notifications
Foreign Asset and Account Reporting Notification.  Effective January 1, 2019,
the new Danish Tax Reporting Act removed the rules that previously obligated
Participants to inform the Danish Tax Administration about Shares held in a
foreign bank or brokerage accounts and deposit accounts with a foreign bank or
broker. The use of the relevant Forms V and K are discontinued as of January 1,
2019 and replaced by automatic exchange of information regarding bank and
brokerage accounts. However, the Participant must still report Shares held in a
foreign bank or brokerage account and deposit account with a foreign bank or
broker in the Participant’s tax return under the section on foreign affairs and
income.
FRANCE
Terms and Conditions
Type of Grant. The MSUs are not granted as “French-qualified” awards and are not
intended to qualify for the special tax and social security treatment applicable
to shares granted for no consideration under Sections L. 225-197 and seq. of the
French Commercial Code, as amended.


23



--------------------------------------------------------------------------------





Language Acknowledgement. By accepting the MSUs, the Participant confirms having
read and understood the documents relating to the MSUs which were provided to
Participant in English.
En acceptant l'attribution de « Market Stock Units » (« MSUs »), le Participant
confirme avoir lu et compris les documents relatifs aux MSUs qui ont été
communiqués au Participant en langue anglaise.
Notifications
Foreign Asset/Account Reporting Information. If the Participant holds Shares
outside of France or maintains a foreign bank account, the Participant is
required to report such accounts (including any accounts that were opened or
closed during the year) to the French tax authorities when filing the
Participant’s annual tax return. Failure to comply could trigger significant
penalties.
Exchange Control Information. The value of any cash or securities imported to or
exported from France without the use of a financial institution must be reported
to the customs and excise authorities when the value of such cash or securities
is equal to or greater than a certain amount.
GERMANY
Notifications
Foreign Asset/Account Reporting Information. If the acquisition of Shares under
the Plan leads to a so-called qualified participation at any point during the
calendar year, the Participant will need to report the acquisition when the
Participant files his/her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds EUR
150,000 or (ii) in the unlikely event the Participant holds Shares exceeding 10%
of Company’s total common stock.
Exchange Control Information. Cross-border payments in excess of EUR 12,500 must
be reported monthly to the German Federal Bank. The German Federal Bank no
longer will accept reports in paper form and all reports must be filed
electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.
HONG KONG
Terms and Conditions
Restrictions on Sale and Transferability. In the event that Shares are vested
pursuant to MSUs within six months after the Grant Date, the Participant (and
the Participant’s heirs) hereby agrees


24



--------------------------------------------------------------------------------





that such Shares may not be offered for sale to the public or otherwise disposed
of prior to the six-month anniversary of the Grant Date. Any Shares acquired
under the Plan are accepted as a personal investment.
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the MSUs will be settled in Shares only,
not cash.
Notifications
Securities Warning. MSUs and any Shares issued thereunder do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or its Affiliates. The Plan, the Plan prospectus and
any other incidental communication materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under applicable securities legislation in Hong Kong,
(ii) have not been reviewed by any regulatory authority in Hong Kong, and (iii)
are intended only for the Participant’s personal use and may not be distributed
to any other person. If the Participant is in any doubt about any of the
contents of the Plan or the Plan prospectus, the Participant should obtain
independent professional advice.
Occupational Retirement Schemes Ordinance Information. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance (“ORSO”). To the extent that
any court, tribunal or legal/regulatory body in Hong Kong determines that the
Plan constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of MSUs shall be null and void.
INDIA
Notifications
Exchange Control Information. The Participant must repatriate all proceeds
received from the sale of Shares to India within 90 days of receipt and any cash
dividends paid on such Shares within 180 days of receipt (or within any other
time frame prescribed under applicable Indian exchange control laws as may be
amended from time to time). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is the Participant’s responsibility
to comply with applicable exchange control laws in India.


25



--------------------------------------------------------------------------------





Foreign Account/Asset Reporting Information. The Participant is required to
declare in his or her annual tax return (a) any foreign financial assets
(including Shares) held by the Participant or (b) any foreign bank accounts for
which the Participant has signing authority. Increased penalties for failing to
report these assets/accounts have been implemented. It is the Participant’s
responsibility to comply with this reporting obligation, and the Participant
should confer with his or her personal tax advisor in this regard.
ITALY
Terms and Conditions
Plan Document Acknowledgment. The Participant acknowledges that the Participant
has read and specifically and expressly approves the following Sections of the
Award Agreement: Section 6 (Responsibility for Taxes and Tax Withholding
Obligations); Section 8 (Nature of Grant); Section 10 (Electronic Delivery and
Acceptance); Section 13 (Imposition of Other Requirements); Section 14
(Language); Section 17 (Addendum) and the Data Privacy provision above in the
Addendum for EU/EEA countries.
Notifications
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident who, at any time during the fiscal year, holds foreign financial assets
(including cash and Shares) which may generate income taxable in Italy, the
Participant is required to report these assets on the Participant’s annual tax
return for the year during which the assets are held, or on a special form if no
tax return is due. These reporting obligations also apply if the Participant is
the beneficial owner of foreign financial assets under Italian money laundering
provisions.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a resident of
Japan, the Participant will be required to report details of any assets
(including any Shares acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding JPY 50,000,000. Such report will be due by March 15th of
the following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether he or she will be required to report details of any outstanding MSUs or
Shares held by the Participant in the report.


26



--------------------------------------------------------------------------------





Exchange Control Information: If the Participant acquires Shares valued at more
than JPY 100,000,000 in a single transaction, the Participant must file a
Securities Acquisition Report with the Ministry of Finance through the Bank of
Japan within 20 days after the acquisition of the Shares.
NETHERLANDS
Terms and Conditions
Exclusion of Claim. By accepting the MSUs, the Participant acknowledges and
agrees that the Participant will have no entitlement to compensation or damages
insofar as such entitlement arises or may arise from the Participant ceasing to
have rights under or to be entitled to the MSUs, whether or not as a result of
the Participant’s termination of Service (whether the termination is in breach
of contract or otherwise), or from the loss or diminution in value of the MSUs.
Upon acceptance of the MSUs, the Participant shall be deemed irrevocably to have
waived any such entitlement.
SOUTH AFRICA
Notifications
Securities Law Notification. In compliance with South African securities laws,
the documents listed below are available on the following websites:
i.
a copy of the Company’s most recent annual report (i.e., Form 10-K) is available
at:
https://shareholders.morningstar.com/investor-relations/financials/sec-filings/default.aspx;
and

ii.
a copy of the Plan is available on the website of the Company’s stock plan
service provider;

iii.
a copy of the Plan Prospectus is available on the website of the Company’s stock
plan service provider.

A copy of the above documents will be sent to the Participant free of charge on
written request to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, USA, Attention: General Counsel.
The Participant is advised to carefully read the materials provided before
making a decision whether to participate in the Plan. In addition, the
Participant should contact his or her tax advisor for specific information
concerning the Participant’s personal tax situation with regard to Plan
participation.
Exchange Control Information. The Participant is responsible for complying with
applicable South African exchange control regulations. Since the exchange
control regulations change frequently


27



--------------------------------------------------------------------------------





and without notice, the Participant should consult his or her legal advisor
prior to the acquisition or sale of Shares acquired under the Plan to ensure
compliance with current regulations. As noted, it is the Participant’s
responsibility to comply with South African exchange control laws, and neither
the Company nor any Affiliate will be liable for any fines or penalties
resulting from the Participant’s failure to comply with applicable laws.
SWEDEN
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes and Tax Withholding Obligations. This provision
supplements Section 6 of the Award Agreement:
Without limitation to Section 6 of the Award Agreement, the Participant agrees
that the Participant is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any taxes
that they are required to pay or withhold on the Participant’s behalf or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Participant is a director or executive officer
and income tax due is not collected from or paid by the Participant within 90
days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant acknowledges
that the Participant ultimately will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee national insurance contributions due
on this additional benefit, which the Company and/or the Employer may recover
from the Participant at any time thereafter by any of the means referred to in
Section 6 of the Award Agreement.


28



--------------------------------------------------------------------------------





Exclusion of Claim. By accepting the MSUs, the Participant acknowledges and
agrees that the Participant will have no entitlement to compensation or damages
insofar as such entitlement arises or may arise from the Participant ceasing to
have rights under or to be entitled to the MSUs, whether or not as a result of
the Participant’s termination of Service (whether the termination is in breach
of contract or otherwise), or from the loss or diminution in value of the MSUs.
Upon acceptance of the MSUs, the Participant shall be deemed irrevocably to have
waived any such entitlement.


29

